1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10                                                Case No. 17-cv-0501 DMS (NLS)
11    WHITEWATER WEST
      INDUSTRIES, LTD, a Canadian                 ORDER SETTING TELEPHONIC
12    corporation,                                HEARING

13                 Plaintiff,

14          v.

15    RICHARD ALLESHOUSE, an
      individual, YONG YEH, an
16    individual, and PACIFIC SURF
      DESIGNS, INC., a Delaware
17    corporation,

18                 Defendants.

19
20         Defendants’ Daubert motions are currently pending before the Court. The Court
21   has reviewed the parties’ briefs, and requests argument from counsel on these motions.
22   In advance of argument, the Court offers the following tentative observations: It appears
23   Plaintiff’s technical expert, Dr. Glen Stevick, did not render an opinion in his Rule 26
24   Report on the technological comparability of the licensed patent with the patents in issue.
25   See VirnetX, Inc. v. Cisco Systems, Inc., 767 F.3d 1308, 1330 (Fed. Cir. 2014) (stating
26   “when considering past licenses to technologies other than the patent in suit,” the parties
27   “must account for differences in the technologies and economic circumstances of the
28   contracting parties”) (citations omitted)); LaserDynamics, Inc. v. Quanta Computer, Inc.,


                                              –1–                      17-cv-0501 DMS (NLS)
1    694 F.3d 51, 79 (Fed. Cir. 2012) (“When relying on licenses to prove a reasonable royalty,
 2   alleging a loose or vague comparability between different technologies or licenses does
 3   not suffice.”). See also Commonwealth Scientific and Indus. Research Organisation v.
 4   Cisco Systems, Inc., 809 F.3d 1295, 1302 n.2 (Fed. Cir. 2015) (citations omitted)
 5   (excluding licenses as insufficiently comparable where the patented technology lacked a
 6   relationship to the licensed technology and the licenses were part of a litigation settlement
 7   agreement). It is unclear whether Dr. Stevik has an opinion on the technological
 8   comparability of the licensed patent and the patents in suit, and if he does, what that
 9   opinion is and what the bases for the opinion are. The reasonable royalty opinion of
10   Plaintiff’s damages expert may not be admissible in the absence of such foundational
11   opinion testimony. Counsel should be prepared to address these issues at a telephonic
12   hearing set for January 23, 2019, at 10:30 a.m. Defense counsel shall organize and
13   coordinate the conference call to the Court.
14         IT IS SO ORDERED.
15    Dated: January 18, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               –2–                      17-cv-0501 DMS (NLS)
